It is ordered and adjudged by this court, that the judgment of the said Court of Appeals be, and the same hereby is, reversed for error of the Court of Appeals in reversing the judgment of the probate court and court of common pleas for error of the probate court in admitting in evidence an exhibit designated by the Court of Appeals in its journal entry as "Exhibit C," the record containing no such exhibit introduced in evidence in the probate court.
And this court proceeding to render the judgment that the Court of Appeals should have rendered, it is ordered and adjudged that the judgment of the court of common pleas and that of the probate court of Morrow county be, and the same hereby are, affirmed.
Judgment reversed.
WEYGANDT, C.J., ALLEN, STEPHENSON, JONES, MATTRIAS, BEVIS and ZIMMERMAN, JJ., concur.